Exhibit 10.1
[c85145p8514501.jpg]
2009 STOCK OPTION GRANT NOTICE

     
Employee Name:
  Stephen D. Steinour
Number of Non-Qualified Stock Options Subject to Grant:
  1,000,000
Date of Grant:
  January 14, 2009
Closing Price on Grant Date:
  $4.95

THIS STOCK OPTION GRANT NOTICE (this “Grant Notice”) is made as of the date in
the box above labeled “Date of Grant” by Huntington Bancshares Incorporated, a
Maryland corporation and its subsidiaries (the “Company”), and is hereby
communicated to the employee named in the box above (the “Employee”).
WHEREAS, under an employment agreement between the Company and the Employee
dated January 14, 2009 (the “Employment Agreement”), the Employee is entitled to
receive an amount of stock options of common stock of the Company (“Stock
Options”) equal to 1,000,000 shares as of the effective date of the Employment
Agreement.
WHEREAS, the Company agreed to grant Stock Options under the Employment
Agreement to serve as inducement material to the Employee’s entering into
employment with the Company.
WHEREAS, the Company desires to compensate the Employee with a grant of Stock
Options to satisfy its obligations under the Employment Agreement.
NOW THEREFORE, in consideration of the premises, the Company grants the Employee
Stock Options subject to the following terms and conditions:

  1.   This award of Stock Options is not made under, but is subject to all the
terms, conditions and limitations of the 2007 Stock and Long-Term Incentive Plan
(the “Plan”). The Plan may be amended from time to time, including but not
limited to provisions on tax withholding and forfeiture. The Stock Options are
subject to such rules and regulations that the Compensation Committee may adopt
for administration of the Plan, and to all applicable laws, rules and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

  2.   The Stock Options have been granted effective as of January 14, 2009. The
Stock Options will vest in equal increments on each January 14 of the years 2010
through 2014. This Stock Option award will expire at midnight on January 13,
2016, or upon such earlier expiration date as provided in the Plan, and shall
not be exercisable thereafter. The option price of this grant is equal to the
Fair Market Value (the closing price) as quoted on the NASDAQ Global Select
Market per share on January 14, 2009.

  3.   In the event of a conflict between this Grant Notice and one or more
provisions of the Plan, the provisions in the Plan shall govern. A copy of the
Plan is available upon

 

 



--------------------------------------------------------------------------------



 



[c85145p8514501.jpg]
request by contacting the Compensation Department at the corporate offices. Any
notice to be given to the Company under the terms of this Grant Notice shall be
addressed to the Company, in care of the Compensation Director, at Huntington
Bancshares Incorporated, Huntington Center, HC0318, 41 S. High Street, Columbus,
Ohio 43287, or at such other address as the Company may hereafter designate in
writing. Any notice to be given to the Employee shall be addressed to the
Employee at the address maintained on the books and records of the Company.
Please retain this Grant Notice, as it is the official statement of the key
terms of your grant. Enclosed for your reference are the Stock Option Program
Summary and the 2007 Stock and Long-Term Plan Prospectus.
If you have any questions regarding the administration of the Plan, please
contact Joan Snyder at (614) 480-4885 or Holly Bush at 614-480-3011.

      /s/ Richard A. Cheap   January 14, 2009 EVP, General Counsel, Secretary
and Cashier   Date

 

 